IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 135 EAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
JAMES E. STYLES,                          :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2017, the Petition for Allowance of Appeal is

DENIED.